                                          Case 4:19-cv-00303-YGR Document 79 Filed 05/29/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    ABDUL-JALIL AL-HAKIM,                             CASE NO. 19-cv-00303-YGR
                                   7                 Plaintiff,
                                                                                          ORDER DISMISSING CASE
                                   8           vs.

                                   9    KENNETH C. GEORGE, ET AL.,
                                  10                 Defendants.

                                  11          On April 16, 2020, the Court entered an order requiring that plaintiff file an amended

                                  12   complaint by May 25, 2020 and advising that failure to do so would result in dismissal of the case.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 75.) To date, plaintiff has not filed an amended complaint. Accordingly, this case is

                                  14   hereby DISMISSED for failure to prosecute.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: May 29, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                  18                                                      UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
